UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2188




RUBEN DEWAYNE TAYLOR,    a/k/a   R.   D.   Taylor,
a/k/a Ruben D. Taylor,



                                                Plaintiff - Appellant,

          versus


US TRUSTEE; W. RYAN HOVIS; BLANCHARD MACHINERY
COMPANY; FIRST CITIZENS BANK AND TRUST COMPANY
OF SOUTH CAROLINA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-04-895-3-22BC)


Submitted:   January 27, 2005              Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ruben Dewayne Taylor, Appellant Pro Se.        Mary Goman Slocum,
Assistant United States Attorney, Columbia, South Carolina; W. Ryan
Hovis, Rock Hill, South Carolina; James Livingston Bruner, BRUNER,
POWELL, ROBBINS, WALL & MULLINS, LLC, Columbia, South Carolina;
Stanley Harold McGuffin, Sr., HAYNSWORTH, SINKLER & BOYD, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Ruben Dewayne Taylor appeals the district court’s order

remanding his case to the bankruptcy court for further proceedings.

We dismiss the appeal as interlocutory.                This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).           “A final decision generally is one

which ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.” Catlin v. United States, 324

U.S. 229, 233 (1945) (internal quotation marks omitted).                    District

court   orders   remanding     to     the    bankruptcy      court    for      further

consideration      generally    are    not     final       orders.       See     Legal

Representative for Future Claimants v. Aetna Cas. & Sur. Co. (In re

The Wallace & Gale Co.), 72 F.3d 21, 24 (4th Cir. 1995); Capitol

Credit Plan of Tenn., Inc. v. Shaffer, 912 F.2d 749, 750 (4th Cir.

1990)   (holding    that   district         court    order   remanding      for    the

bankruptcy court to address two arguments not previously addressed

by the bankruptcy court was not a final decision).

              Accordingly, the order of the district court is not an

appealable     order,   and    we   dismiss         this   appeal    for    lack   of

jurisdiction. We grant Taylor’s motion to proceed in forma pauperis

and   dispense   with   oral   argument       because      the   facts     and   legal




                                      - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 4 -